Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.        Claims 1 - 18 are pending.  Claims 1, 7, 13 are independent.    File date is 6-30-2022.  

Claim Rejections - 35 USC § 102  
2.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.        Claims 1 - 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghosh et al. (US PGPUB No. 20170364831).     	

Regarding Claims 1, 7, 13, Ghosh discloses a method and a non-transitory machine readable medium having stored thereon instructions comprising machine executable code which when executed by at least one machine causes the machine to perform operations and a data management computing system, comprising:
a)  generating, by a computing system, a plurality of data points used to interpret a decision of an artificial intelligence model; (Ghosh ¶ 005, ll 11-27: training a model of a computer system controller using an initial set of input data (i.e. generating a plurality of data points), extracting the model; and when it is determined that the model satisfies the trust-related constraints, providing the model as a trusted model that improves operation of computer system controller)
b)  identifying, by the computing system, a subset of data points from the generated plurality of data points satisfying one or more constraints; (Ghosh ¶ 005, ll 11-27: determining whether model satisfies trust-related constraint, when it is determined that the model does not satisfy the trust-related constraint, modifying at least one of: the model using one or more model repair algorithms, input data using one or more data repair algorithms, or a reward function of model using one or more reward repair algorithms, and re-training model using the modified model, the modified input data, and when it is determined that model satisfies the trust-related constraints, providing the model as a trusted model that improves operation of computer system controller)    
c)  applying, by the computing system, a linear model on the identified subset of data points satisfying the one or more constraints; (Ghosh ¶ 005, ll 11-27: when it is determined that model satisfies the trust-related constraints, providing model as a trusted model that improves operation of computer system controller; ¶ 077, ll 1-9: “f” is a feature vector defined over each state, “θ” is a weight vector, and reward in a state is assumed to be a linear function of the features of that state; (linear function (i.e. linear model) utilized in analysis of data points to determine a particular decision)) and
d)  generating, by the computing system, one or more insights illustrating the decision of the artificial intelligence model. (Ghosh ¶ 035, ll 6-11: determined that model (i.e. machine learning model, artificial intelligence model) satisfies trust-related constraints, trusted model provided to controller of computer system; controller makes decisions on what system actions of overall system should be performed based on the trusted model; (specification provides no definition for the term “insight”; insight: leading to actions indicated by model based on data point analysis))    

Regarding Claims 2, 8, 14, Ghosh discloses the method as set forth in claim 1 and the medium as set forth in claim 7 and the system as set forth in claim 13, further comprising, obtaining, by the computing system, training data to train the artificial intelligence model. (Ghosh ¶ 005, ll 11-27: training a model of computer system controller using an initial set of input data (i.e. a plurality of data points); extracting the model; and when it is determined that the model satisfies the trust-related constraints, providing the model as a trusted model that improves operation of computer system controller)    

Regarding Claims 3, 9, 15, Ghosh discloses the method as set forth in claim 2 and the medium as set forth in claim 8 and the system as set forth in claim 14, further comprising, generating, by the computing system, the one or more constraints from the obtained training data to train the artificial intelligence model. (Ghosh ¶ 031, ll 6-17: model checking module analyzes model parameters and trust-related constraints in order to determine if the model satisfies trust-related constraints; model checking module calculates a set of trust scores associated with the model using model parameters and trust-related constraints; ¶ 005, ll 11-27: training a model of a computer system controller using an initial set of input data (i.e. a plurality of data points), extracting the model)    

Regarding Claims 4, 10, 16, Ghosh discloses the method as set forth in claim 1 and the medium as set forth in claim 7 and the system as set forth in claim 13, wherein a number of data points in the identified subset of data points exceeds a threshold number. (Ghosh ¶ 108, ll 1-4: if trust scores from the trained model is greater than a predefined trust threshold, the trained model is provided as a trusted model; ¶ 031, ll 10-12: calculates a trust score associated with model using model parameters and trust-related constraints; trust score is a computation that provides an indication of how well the model satisfies trust-related constraints)    

Regarding Claims 5, 11, 17, Ghosh discloses the method as set forth in claim 1 and the medium as set forth in claim 7 and the system as set forth in claim 13, further comprising, deleting, by the computing system, another subset of data points from the plurality of data points not satisfying the one or more constraints. (Ghosh ¶ 005, ll 11-27: determining whether the model satisfies trust-related constraint, when it is determined that the model does not satisfy at least one trust-related constraint, modifying the model using one or more model repair algorithms, the input data using one or more data repair algorithms, and re-training model using the modified model, the modified input data, and when it is determined that the model satisfies trust-related constraints, providing the model as a trusted model that improves operation of computer system controller; ¶ 023, ll 8-14: when a learned model does not satisfy the desired guarantees, one or more machine learning approaches are used to improve reliability of computer system operation: (1) Model Repair, where a learned model is directly modified, (2) Data Repair, where the data is modified so that re-learning from modified data will result in a trusted model (i.e. drop or delete data points); ¶ 054, ll 3-10: data points to be dropped from original dataset are considered; when a Model Repair, Data Repair, a small correction (to the model or data, respectively) is first considered; if that does not succeed, larger corrections are considered/attempted)    

Regarding Claims 6, 12, 18, Ghosh discloses the method as set forth in claim 1 and the medium as set forth in claim 7 and the system as set forth in claim 13, wherein the one or more constraints further comprises, a category constraint, a category-category constraint, and a category-numerical constraint. (Ghosh ¶ 005, ll 8-11: machine learning method includes determining trust-related constraints related to system actions that could be performed by computer system controller; (trust category constraint, trust related constraint))    

Conclusion
      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F: 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG H SHIN/                                                                                  7-30-2022Primary Examiner, Art Unit 2452